Citation Nr: 0939227	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to 
December 1983. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the Veteran claimed in a letter received 
during February 2006 that he had arthritis in his neck, back, 
legs, hands and shoulders due to the physical activity he 
performed as a drill sergeant.  If he desires to file claims 
for these disorders, he should do so, with specificity at the 
RO.


FINDING OF FACT

The Veteran's service-connected PTSD is currently manifested 
by nightmares, hypervigilance, depressed mood, isolation and 
avoidance of crowds, anxiety, irritability, impairment of 
short term memory, impaired judgment, disturbances of mood 
and motivation, and difficulty in establishing and 
maintaining effective relationships with reported auditory 
and visual hallucinations.  


CONCLUSION OF LAW

An evaluation of in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 
2009); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a November 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in April 2006.  The claim was last readjudicated in August 
2006.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims"). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 30 percent rating requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect her social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2009).  

Turning to the evidence of record, the Board notes that a 
letter from Dr. B.L. dated August 2005 indicates that the 
Veteran is totally and permanently disabled from various 
physical problems as well as coping problems secondary to 
PTSD.

The Veteran submitted a statement dated November 2005 
indicating that he heard voices calling his name all the 
time; he was nervous and jumpy; and he could not be around 
crowds.  

A VA examination from November 2005 indicates that the 
Veteran related he was depressed, could not sleep, and had 
nightmares.  The Veteran indicated that he last worked during 
2003 and that he had retired due to his physical and 
psychiatric problems.  The Veteran stated that he had been 
married one time for 23 years; he had one daughter and three 
sons; he was close to his children and his grandchildren.  
The Veteran indicated that he had one close friend who he saw 
once every two months.  In his spare time, the Veteran stated 
that he worked on his car, cut the grass, raked leaves and 
occasionally ate out with his wife.  The examiner indicated 
that the Veteran was alert, oriented, attentive; mood 
appeared depressed with an a constricted affect and anxiety; 
speech was at a regular rate and rhythm with some evidence of 
psychomotor agitation.  The Veteran's eye contact was fair 
and he was reported as cooperative and pleasant.  The 
examiner stated that the Veteran had logical and coherent 
thought processes; with thought content devoid of any current 
auditory or visual hallucinations, although the Veteran 
indicated that he heard someone calling his name at times 
when there was no one there.  The Veteran denied suicidal or 
homicidal ideation; denied past suicide attempts; and denied 
a history of being physically aggressive with others.  The 
Veteran's memory was mildly impaired for immediate 
information which appeared to be related to concentration 
problems.  The Veteran was able to spell world backward; 
however, he was slow to do so.  The Veteran could not 
interpret a Proverb.  The Veteran was reported as having 
fairly good insight into his condition.  The examiner 
indicated the Veteran had considerable symptoms of PTSD and 
depression with exaggerated startle response; hypervigilance; 
nightmares with sleep disturbance; intrusive thoughts; 
emotional detachment; irritability; decreased motivation and 
energy; however, with no problems concerning the Veteran's 
activities of daily living.  The Veteran received Axis I 
diagnoses of PTSD and major depressive disorder with a GAF 
score of 52.  The examiner also indicated the Veteran was 
considerably impaired socially and occupationally.      

An additional letter dated May 2006 from Dr. B.L. indicates 
that the Veteran was totally and permanently disabled from 
various physical problems and he had difficulty performing 
his activities of daily living due to his PTSD; symptoms 
included flashbacks; nightmares; anxiety; rushed speech; 
being "very sketchy" on various subjects; and anger for no 
particular reason.  

The Veteran was afforded an additional August 2006 VA 
examination.  The Veteran indicated that he had nightmares 
every night with sleep problems; flashbacks; seeing visual 
hallucinations to include seeing shadows in his side vision; 
having auditory hallucinations of hearing people calling his 
name or things banging; intrusive thoughts daily; anxiety; 
frustration and irritability; problems with anger control; 
emotional blunting; hypervigilance; crowd avoidance; and also 
he had no friends.  The Veteran had been married one time for 
30 years which he described as one time too many.  The 
Veteran indicated that he was retired due to physical and 
psychiatric problems.  Additionally, the Veteran indicated 
that he could perform activities of daily living.  On 
examination, the Veteran was alert and oriented times three; 
insight was adequate; affect was blunted; response latencies 
were normal; adequate attention; spontaneous speech was 
fluent, grammatical and free of paraphrasia; immediate, 
recent and remote memory were within normal limits; and 
thought was logical and goal directed.  The Veteran reported 
mild to moderate dysphoria; appetite disturbance; feelings of 
hopelessness and helplessness; anergia; and concentration 
problems.  The examiner reported that the Veteran denied 
suicidal or homicidal ideation but did report passive 
thoughts of death.  The examiner indicated there was no 
evidence of a thought disorder; no pressured speech or 
grandiosity were noted; poor eye contact was noted; along 
with irritability.  The examiner indicated that the Veteran's 
GAF score was 50 with moderate social and occupational 
impairment.    

The Board additionally notes that the Veteran submitted a 
statement dated November 2006 indicating that the VA examiner 
had lied concerning whether the Veteran denied homicidal or 
suicidal ideation.  The Veteran indicated that the examiner 
did not ask him any questions concerning homicidal or 
suicidal ideation.  The Veteran further indicated that this 
was all a cover up to keep him from receiving a higher 
rating.

The Board finds that the preponderance of the evidence, as a 
whole, demonstrates that the Veteran's PTSD is no more than 
50 percent disabling.  Based on the noted psychiatric 
symptomatology, the Board cannot conclude that his PTSD is so 
severe as to produce the occupational and social impairment 
as required for a 70 percent rating. The Veteran does not 
manifest any of the following indications of occupational and 
social impairment: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or inability to establish and maintain effective 
relationships.  While the Veteran has claimed that he has 
auditory and visual hallucinations, such symptom, when 
considered with his other symptomatology, does not reflect a 
level of disability consistent with the criteria for a 70 
percent rating.  In this regard, the treatment records and VA 
examination consistently note the Veteran did not experience 
suicidal or homicidal ideation; he was oriented to time and 
place; he communicated normally; he operated independently; 
and while he complained of irritability, there was no 
evidence of impaired impulse control.  Additionally, the 
Board notes that the Veteran indicated he maintains his 
marriage of many years and has close relationships with his 
children and grandchildren.  The Board additionally observes 
that although the Veteran's speech was indicated as 
"pressured" it was not intermittently illogical, obscure, 
or irrelevant.  Thus, taking all of the above evidence into 
account, the Board finds that the Veteran's mental health 
condition during the relevant time period is best captured by 
the 50 percent disability rating.  

For the reasons set forth above, the Board finds that the 
Veteran's disability picture has not reflected symptomatology 
which more nearly approximates the criteria for a 70 percent 
rating, nor is the evidence on this point in relative 
equipoise.  As the criteria for the next higher, 70 percent 
rating have not been met, it logically follows that the 
criteria for the maximum, 100 percent rating-requiring a 
showing of symptoms of even greater severity-likewise have 
not been met.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

The Board additionally notes that the RO adjudicated the 
Veteran's claim for a total rating based on Individual 
Unemployability based on the Veteran's service connected 
disabilities in an April 2006 rating decision.  The claim was 
denied due to the Veteran's former employer, the South 
Carolina Department of Corrections indicating that the 
Veteran had retired at the end of his term of service in 
2004; rather than for medical disability.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


